I think the majority opinion erroneous in that it places a too burdensome construction on section 57, article 5, of the Constitution, and requires too much of detail to be expressed in the title of an act, in view of former constructions by this court. See Griffin v. Thomas, 86 Okla. 70, 206 P. 604; Oklahoma Light  Power Co. v. Corporation Commission, 96 Okla. 19,220 P. 54; Fox v. Dunning, 124 Okla. 228, 255 P. 582; New Amsterdam Casualty Co. v. Reinhart  Donovan Co. et al., 124 Okla. 227,255 P. 587; State ex rel. Ledbetter, Sheriff, v. Pitts,137 Okla. 59, 277 P.2d 918; Chicago, R.I.  P. Ry. Co. v. Excise Board, 168 Okla. 519, 34 P.2d 274; Oklahoma City v. Grigsby,171 Okla. 23, 41 P.2d 697; Cooper v. King, 171 Okla. 121,42 P.2d 249, and State ex rel. Reed v. Midwest Mutual Burial Association, 176 Okla. 468, 56 P.2d 124.
Mr. Justice DAVISON concurs in this dissent.